Citation Nr: 9913064	
Decision Date: 05/13/99    Archive Date: 05/21/99

DOCKET NO.  96-47 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a cerebrovascular 
accident, carotid artery disease, and hypertension, claimed 
as secondary to radiation exposure in service.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from May 1964 to December 
1970.  He also had periods of service with the Army National 
Guard between July 1972 and April 1988, and from February 
1991 to June 1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of April 1996 by the 
Department of Veterans Affairs (VA) Des Moines, Iowa, 
Regional Office (RO).  


FINDING OF FACT

The veteran has not presented any competent medical evidence 
of a link between his cerebrovascular accident, carotid 
artery disease, and hypertension and his period of service.


CONCLUSION OF LAW

The claim for service connection for a cerebrovascular 
accident, carotid artery disease and hypertension, claimed as 
secondary to exposure to radiation, is not well-grounded.  
38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disease, 
such as cardiovascular disease, is manifested to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

In addition, service connection for a disorder which is 
claimed to be attributable to radiation exposure during 
service can be accomplished in three different ways.  See 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), affirmed at 120 
F.3d. 1239 (Fed. Cir. 1997).  First, there are 15 types of 
cancer which will be presumptively service connected.  See 
38 U.S.C.A. § 1112c (West 1991); 38 C.F.R. § 3.309(d) (1998).  
Second, 38 C.F.R. § 3.311(b) (1998) includes a list of 
"radiogenic diseases" which will be service connected 
provided that certain conditions specified in that regulation 
are met.  The regulation states that, if the veteran has one 
of the radiogenic diseases, the case will be referred to the 
Under Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.  Third, 
direct service connection can be established by "show[ing] 
that the disease or malady was incurred during or aggravated 
by service, a task which includes the difficult burden of 
tracing causation to a condition or event during service."  
See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 1994).

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well grounded.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 
Vet. App. 69, 73 (1995).  A well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the veteran with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The nexus to service may also be satisfied by one of 
the presumptions noted above.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the veteran's case, there is no evidence that any 
cardiovascular disease was present in service or within one 
year after separation from service.  Although the veteran's 
service medical records, other than periodic medical 
examination reports are not of record, as they could not be 
located, that does not affect his claim, as he does not 
contend that they would show the presence of a cardiovascular 
disease.  The earliest evidence of the presence of a 
cerebrovascular accident, carotid artery disease and 
hypertension consists of private medical records dated in 
October 1995.

The veteran's only contention is that he developed these 
disorders after service as a result of exposure to radiation 
in service.  The Board notes that the degree to which the 
veteran was exposed to radiation has not been determined.  
His DD Form 214 reflects that he completed a course of 
training in atomic demolitions in February 1966.  He has 
presented his own testimony and a lay statement from another 
serviceman, which are to the effect that he was exposed to 
radiation while assembling and disassembling nuclear devices 
in service.  For the purposes of determining whether the 
claim is well-grounded, the allegation of exposure to 
radiation in service may be presumed to be true.  

With respect to the first method through which service 
connection may be granted for a disorder claimed to be due to 
radiation exposure, (i.e. the 15 types of cancer which may be 
presumed to have been due to radiation exposure), the Board 
notes that cardiovascular diseases such as a cerebrovascular 
accident, carotid artery disease and hypertension are not 
among the listed diseases.

Similarly, regarding the second method by which a disease may 
be shown to have been due to radiation exposure in service, 
the Board notes that a cerebrovascular accident, carotid 
artery disease and hypertension are not among the diseases 
listed under 38 C.F.R. § 3.311.  Accordingly, the RO was 
correct in not referring the claim for further consideration 
by Under Secretary for Benefits with respect to the 
likelihood that the claimed disabilities resulted from the 
veteran's radiation exposure.

Finally, the Board notes that the veteran has not presented 
any competent medical opinion linking his cerebrovascular 
accident, carotid artery disease or hypertension to his 
claimed radiation exposure.  Although the veteran has given 
his own opinion that exposure to radiation during service 
caused the cerebrovascular accident, carotid artery disease 
and hypertension to develop years later, the veteran's own 
opinion is not enough support the claim.  Lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (a veteran does not meet his burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
veteran presents only lay testimony by persons not competent 
to offer medical opinions).

In summary, there is no competent evidence that the veteran's 
cerebrovascular accident, carotid artery disease and 
hypertension were caused by exposure to ionizing radiation in 
service.  Accordingly, the Board concludes that the claim for 
service connection for a cerebrovascular accident, carotid 
artery disease and hypertension, claimed as secondary to 
exposure to radiation, is not well-grounded.

Because the claim for service connection is not well-
grounded, VA is under no duty to assist the appellant in 
developing the facts pertinent to the claim.  See Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).  Furthermore, 
the Board is aware of no circumstances in this matter that 
would put VA on notice that any additional relevant evidence 
may exist which, if obtained, would well-ground the 
appellant's claim.  See generally McKnight v. Gober, 131 F.3d 
1483 (Fed.Cir. 1997).  


ORDER

Service connection for a cerebrovascular accident, carotid 
artery disease, and hypertension is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

